Case 1:19-cv-00669-JTN-ESC ECF No. 20 filed 09/10/19 PageID.180 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

 Michigan Republican Party, et al

                 Plaintiffs,
 v                                                   Case No.: 19-cv-00669-JTN-ESC

 Jocelyn Benson, in her official capacity as         Hon. Janet T. Neff
 Michigan Secretary of State,                        Magistrate Judge Ellen S. Carmody

                 Defendant,
 and

 Count MI Vote, d/b/a Voters Not Politicians,

                 Intervenor-Defendant.

                          INTERVENOR-DEFENDANT’S REQUEST
                            FOR A PRE-MOTION CONFERENCE

          On September 6, 2019, the Court granted leave to Voters Not Politicians to intervene in

 this matter. (PageID#171). Voters Not Politicians contends that the Complaint in this matter

 should be dismissed in its entirety, and as such, it requests a pre-motion conference to determine

 a briefing schedule for the filing of dispositive motions.1 In particular, Voters Not Politicians

 proposes to file a Motion to Dismiss for lack of jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1)

 and for Judgment on the Pleadings pursuant to Fed. R. Civ. P. 12(c), for the reasons outlined

 below.     Voters Not Politicians respectfully requests that when the Court sets the briefing

 schedule for its Motion to Dismiss, the Court also establish a briefing schedule with regard to

 Plaintiffs’ Motion for Preliminary Injunction.

          With regard to the jurisdictional argument, the individual Plaintiffs lack standing

 because the relief they request would not redress their alleged injury; consequently, they merely



 1
     Defendant Benson has made a similar request for a pre-motion conference. (ECF No. 17).
Case 1:19-cv-00669-JTN-ESC ECF No. 20 filed 09/10/19 PageID.181 Page 2 of 6



 assert a generalized grievance shared by all who opposed the approval of Proposal 18-2. As

 the prayer for relief in the Complaint makes clear, the individual Plaintiffs are not seeking a

 remedy that would allow them an opportunity to serve on the Commission. Instead, they are

 seeking to prevent any implementation or use of the Commission to accomplish the purpose

 that the voters of Michigan intended. This, in turn, provides irrefutable proof that none of the

 individual Plaintiffs are asserting an individualized grievance; they are instead asserting, and

 seeking a remedy for, a generalized grievance shared by everyone who voted “no” on Proposal

 18-2.

         Furthermore, Plaintiffs’ claims fail on the merits because none of them have shown any

 violation of their First or Fourteenth Amendment rights. As for the individual plaintiffs, to the

 extent their complaint is that they are barred from service on the Commission, Mich. Const., art

 IV, § 6 does nothing more than to exclude from service on the Commission those individuals

 most likely to have a conflict of interest or the appearance of a conflict of interest. Laws that

 disqualify individuals with conflicts of interest, or the appearance thereof, from participating in

 governmental decision making simply do not implicate the First Amendment. See e.g., Nevada

 Commission on Ethics v. Carrigan, 564 U.S. 117; 131 S.Ct. 2343; 180 L.Ed.2d 150 (2011)

 (rejecting a First Amendment challenge to Nevada’s law requiring legislators to recuse

 themselves from voting on, or advocating for passage or defeat of, matters with which they had

 a conflict of interest). Indeed, the Supreme Court has specifically acknowledged the importance

 of limiting the inherent conflict of interest that exists in the redistricting process: “[i]ndependent

 redistricting commissions . . . have succeeded to a great degree [in limiting the conflict of

 interest implicit in legislative control over redistricting] . . . by imped[ing] legislators from

 choosing their voters instead of facilitating the voters’ choice of their representatives.” Ariz.




                                                   2
Case 1:19-cv-00669-JTN-ESC ECF No. 20 filed 09/10/19 PageID.182 Page 3 of 6



 State Legislature v. Ariz. Indep. Redistricting Comm’n, 135 S.Ct. 2652, 2676; 192 L.Ed.2d 2652

 (2015) (brackets in original).

         Simply put, excluding the individual Plaintiffs from serving on the Independent

 Redistricting Commission because of their conflict of interests, or the appearance thereof, while

 allowing them to participate in every other aspect of the redistricting process, does not violate

 the individual Plaintiffs’ free speech rights or associational rights under the First Amendment.

 Moreover, the fact that the Commission was not established to be a partisan political entity in

 no way implicates the Michigan Republican Party’s First Amendment rights.

         The Michigan Republican Party is also unable to establish an infringement of First

 Amendment Rights. The Republican Party erroneously contends that the Independent

 Redistricting Commission created by Mich. Const., art IV, § 6 somehow burdens its

 associational rights under the First Amendment because the individuals who are chosen to serve

 on the commission are not those selected as the Party’s “standard bearers.” However, the

 Independent Citizens Redistricting Commission was not intended or established to be a partisan

 political entity, and thus, service on the Commission is not a partisan political office. Nor was

 service on the Commission or performance of its duties designed or intended to serve a

 representative function for advancement of the political interests of any political party. Indeed,

 the structure of the Commission was specifically intended to prevent domination by any

 political party.

         Plaintiffs’ equal protection claims fail for these same reasons. Plaintiffs rest most of

 their equal protection arguments on their quibbles with various categories of people who are

 either permitted or disqualified from serving on the Commission. Plaintiffs, however, are not




                                                 3
Case 1:19-cv-00669-JTN-ESC ECF No. 20 filed 09/10/19 PageID.183 Page 4 of 6



 members of any protected class, nor have they been treated differently based on their exercise

 of a fundamental right.

         The Republican Party’s argument that it has somehow been discriminated against and

 thereby denied equal protection of the law because more positions are reserved for candidates

 unaffiliated with either major party is equally unavailing. Under the new constitutional

 provisions at issue, applicants for selection to serve on the Commission are required to identify

 their affiliation with either of the two major political parties or their non-affiliation with either

 of those parties. This information is required and collected for the sole purpose of assigning

 applicants to the appropriate pool of candidates to ensure that the Commission will have the

 desired diversity of political viewpoints and cannot be controlled or dominated by any single

 political party. The new constitutional provisions at issue do not discriminate against the

 Republican Party or its members or diminish their viewpoints by providing for selection of four

 Commissioners affiliated with the Republican Party, four members affiliated with the

 Democratic Party, and five members who are unaffiliated with any political party or affiliated

 with any one or more of all of the remaining political parties. It should be noted, in this regard,

 that the votes of the five independent Commissioners will not be sufficient for adoption of a

 redistricting plan by a majority vote of politically diverse members, as required by the new

 Article IV, § 6 (14)(c). Plaintiffs’ equal protection claims are entirely meritless.

         Finally, even if Plaintiffs had identified an infringement upon a cognizable right (and

 they have not), Michigan has a compelling interest in enforcing the membership qualifications

 for the Independent Redistricting Commission. Indeed, courts have routinely recognized that

 states have compelling interests advanced by laws limiting government officials’ political

 activities or precluding government service based on prior political activities. See e.g., Citizens




                                                  4
Case 1:19-cv-00669-JTN-ESC ECF No. 20 filed 09/10/19 PageID.184 Page 5 of 6



 for Legislative Choice v. Miller, 144 F.3d 916, 923 (6th Cir. 1998) (upholding Michigan’s

 lifetime term limits for state legislators given Michigan’s “fundamental interest in structuring

 its government.”)

        The constitutional amendment at issue in the case at bar excludes applicants who are

 officeholders, candidates, or those financially tied to officeholders and candidates.        The

 exclusions are necessary to maintain the integrity of the electoral system by ensuring that

 districts are drawn in a manner that is based upon partisan fairness and without regard to

 incumbency, by a politically-neutral Commission which cannot be controlled or dominated by

 any political party. These compelling interests can only be advanced by excluding from the

 Commission those whose interests are advanced by drawing districts that benefit their own

 political and financial interests instead of fostering a functioning representative democracy.

                                         CONCLUSION

        Intervenor-Defendant Voters Not Politicians respectfully requests that this Honorable

 Court, with or without a pre-motion conference, establish a briefing schedule under which

 Voters Not Politicians is permitted to file its motion to dismiss the Complaint pursuant to Fed.

 R. Civ. P. 12(b)(1) and 12(c) as discussed above and for the reasons that will be more fully

 developed in that dispositive motion.

                                            Respectfully submitted,
                                            Fraser Trebilcock Davis & Dunlap, P.C.
                                            Attorneys for Intervenor-Defendant
                                            Count MI Vote, d/b/a Voters Not Politicians
  Dated: September 10, 2019              By: /s/ Graham K. Crabtree
                                               Peter D. Houk (P15155)
                                               Graham K. Crabtree (P31590)
                                               Jonathan E. Raven (P25390)
                                               Ryan K. Kauffman (P65357)
                                               124 W. Allegan, Suite 1000
                                               Lansing, Michigan 48933
                                               (517) 482-5800


                                                5
Case 1:19-cv-00669-JTN-ESC ECF No. 20 filed 09/10/19 PageID.185 Page 6 of 6



                                              AND

                                              Paul M. Smith
                                              Mark Gaber
                                              Campaign Legal Center
                                              1101 14th Street N.W., Suite 400
                                              Washington D.C. 20005

                                              Annabelle Harless
                                              73 W. Monroe Street, Suite 302
                                              Chicago, Illinois 60603



                               CERTIFICATE OF SERVICE

         I hereby certify that on September 10, 2019, I electronically filed the foregoing paper
 with the Clerk of the Court using the ECF system which will send notification of such filing to
 the attorneys of record.


                                      Respectfully submitted,

                                      FRASER TREBILCOCK DAVIS & DUNLAP, P.C.
                                      Attorneys for Intervenor- Count MI Vote
                                      d/b/a Voters Not Politicians


 Dated: September 10, 2019        By: /s/ Graham K. Crabtree
                                     Graham K. Crabtree (P31590)
                                     124 W. Allegan, Suite 1000
                                     Lansing, Michigan 48933
                                     (517) 482-5800




                                               6
